Order entered March 4, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00120-CV

                          BIG BASS TOWING, CO., Appellant

                                            V.

                               STEPHEN AKIN, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-02361-A

                                        ORDER
       Before the Court is appellant’s February 26, 2013 unopposed motion to extend time to

file its brief on the merits. We GRANT appellant’s motion. Appellant’s brief is due on or

before March 13, 2013.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE